Citation Nr: 0815152	
Decision Date: 05/07/08    Archive Date: 05/14/08

DOCKET NO. 04-41 667A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1. Entitlement to service connection for memory loss, to 
include as due to an undiagnosed illness.

2. Entitlement to service connection for a respiratory 
disability with blackouts, to include as due to an 
undiagnosed illness.

3. Entitlement to an initial compensable disability rating 
for skin rashes.

4. Entitlement to a higher initial disability rating for 
migraine headaches, rated as 30 percent disabling from 
October 19, 2007 to present and rated as 10 percent disabling 
from March 23, 2004 to October 18, 2007.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel

INTRODUCTION

The veteran had active duty from May 1988 to December 1991. 
The veteran had active duty service in the Southwest Asia 
theater of operations during the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by a Regional Office 
(RO) of the Department of Veterans Affairs (VA). This matter 
was previously before the Board and was remanded in March 
2007. 


FINDINGS OF FACT

1. The veteran had active military service in the Southwest 
Asia theater of operations during the Persian Gulf War.

2. The veteran does not have a current diagnosis of a memory 
loss disability.

3. There is no competent medical evidence of memory loss as a 
condition or symptom of an undiagnosed illness.  

4. The veteran does not have a current diagnosis of a 
respiratory disability with blackouts.

5. There is no competent medical evidence of objective signs 
or symptoms of respiratory abnormalities with blackouts as a 
condition or symptom of an undiagnosed illness.  

6. The veteran's service-connected skin rashes are manifested 
by a mild erythematous rash that covers less than one percent 
of the veteran's body and which does not require systemic 
corticosteroid or immunosuppressive treatment.

7. For the period from March 17, 2006 to present, the 
veteran's service-connected migraines are manifested by daily 
headaches and weekly prostrating attacks with no objective 
evidence of severe economic adaptability.

8. For the period from March 23, 2004 to March 16, 2006, the 
veteran's service-connected migraines were manifested by a 
history of occasional headaches with no evidence of 
characteristic prostrating attacks.


CONCLUSIONS OF LAW

1. Service connection for a memory loss disability, to 
include as due to an undiagnosed illness, is not warranted. 
38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2007). 

2. Service connection for a respiratory disability with 
blackouts, to include as due to an undiagnosed illness, is 
not warranted. 38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.317 (2007). 

3. The criteria for entitlement to a compensable disability 
rating for skin rashes have not been met. 38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.71(a), 4.118, 
Diagnostic Code 7806 (2007).

4. For the period from October 19, 2007 to present, the 
criteria for a disability rating in excess of 30 percent for 
service-connected migraine headaches have not been met. 
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.16, 
4.124(a), Diagnostic Code 8100 (2007).



5. For the period from March 17, 2006 to October 18, 2007, 
the criteria for a disability rating of 30 percent, but no 
higher, were met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1-4.16, 4.124(a), Diagnostic Code 8100 (2007).

6. For the period from March 23, 2004 to March 16, 2006, the 
criteria for a disability rating in excess of 10 percent for 
service-connected migraine headaches were not met. 
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.16, 
4.124(a), Diagnostic Code 8100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim. See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2007). As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf. In addition, VA must advise a claimant to provide any 
additional evidence in her possession that pertains to the 
claim. See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006). 
The notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO). Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). With regard 
to a petition to reopen a finally decided claim, the VCAA 
requires VA to provide the veteran with notice of the 
evidence necessary to substantiate the element or elements 
required to establish service connection that were found 
insufficient in the previous denial. Kent v. Nicholson, 20 
Vet. App. 1 (2006). However, VA may proceed with adjudication 
of a claim if errors in the timing or content of the VCAA 
notice are not prejudicial to the claimant. Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); Dunlap v. Nicholson, No. 
03-320 (U.S. Vet. App. Mar. 22, 2007); see also Pelegrini, 18 
Vet. App. at 121; Sanders v. Nicholson, 487 F.3d 892 (Fed. 
Cir. 2007); Simmons v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life. Vazques-Flores v. 
Peake, 22 Vet. App. 37 (2008). Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant. 
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life. 

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability. Vazquez-Flores, 22 Vet. App. 37 
at 5-6 (2008). 

In October 2003 and March 2007 letters, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate service connection, increased 
rating, and earlier effective date claims, as well as 
specifying what information and evidence must be submitted by 
him, what information and evidence will be obtained by VA, 
and the need for him to advise VA of or submit any further 
evidence that pertains to his claims. 

All the notices were not provided until after the rating 
decision on appeal was issued. However, the veteran was not 
prejudiced from this timing error because the veteran's 
claims were readjudicated in the November 2007 supplemental 
statement of the case after he received appropriate VCAA 
notice in the October 2003 and March 2007 VCAA letters. As 
such, the Board finds that the veteran had ample time to 
submit additional evidence after receiving proper VCAA notice 
and prior to readjudication of the claims. Thus, the Board 
finds that the essential fairness of the adjudication process 
was not affected by the VCAA timing error. 

The notices did not comply with all the requirements 
articulated in the holding of Vazquez-Flores v. Peake. In 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant. 

The Federal Circuit held in Sanders that all VCAA notice 
errors are presumed prejudicial and require reversal unless 
VA can show that the error did not affect the essential 
fairness of the adjudication. To do this, VA must show that 
the purpose of the notice was not frustrated, such as by 
demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 ( 2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law. Sanders, 487 F.3d 
at 889. Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial." Vazquez-Flores v. Peake, 22 Vet. App 
37 at 9 (2008). In this case, the Board finds that a 
reasonable person could be expected to understand from the 
notice what was needed in spite of the notice error as the 
veteran was clearly notified of the rating criteria for 
rating skin and migraine disabilities in the September 2006 
statement of the case and the March 2007 Board remand. 
Additionally, the Board finds that the essential fairness of 
the adjudication process was not affected by this error as 
the November 2007 supplemental statement of the case 
readjudicated the increased rating claims after the September 
2006 statement of the case and the March 2007 Board remand 
and the veteran submitted a statement in January 2008 stating 
that he had no other evidence or information to submit with 
respect to his case. 

The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of his claims. The 
record includes service records, private medical records, VA 
treatment records, and appropriate VA medical examinations. 
As such, the Board finds that the record as it stands 
includes sufficient competent evidence to decide these 
claims. See 38 C.F.R. § 3.159(c)(4). Under these 
circumstances, the Board finds no further action is necessary 
to assist the veteran with the claims.

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say, 
"the record has been fully developed," and it is "difficult 
to discern what additional guidance VA could [provide] to the 
veteran regarding what further evidence [she] should submit 
to substantiate [her] claim." Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate 
the claims.

Analysis

Service Connection Claims

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 
38 C.F.R. § 3.303(b). Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service. 38 C.F.R. § 3.303(d).

Service connection may also be established for a chronic 
disability manifested by certain signs or symptoms which 
became manifest either during active service in the Southwest 
Asia theater of operations during the Persian Gulf War or to 
a degree of 10 percent or more not later than December 31, 
2011, and which, by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis. 38 U.S.C.A. §1117; 38 C.F.R. §3.317(a)(l). 
Manifestations of an undiagnosed illness include 
cardiovascular and joint pain signs or symptoms. See 38 
C.F.R. §3.317(b).

In Gutierrez v. Principi, 19 Vet. App. 1 (2005), the Court 
observed that when promulgating the applicable regulation, 
"VA noted that the 'regulation does not require that 
physicians make such a diagnosis [of an undefined disease]. 
Physicians should simply record all noted signs and reported 
symptoms, document all clinical findings, and provide a 
diagnosis where possible. If the signs and symptoms are not 
characteristic of a known clinical diagnosis, the physician 
should so indicate.

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification. 
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent 
episodes of improvement and worsening over a six-month period 
will be considered chronic. The six-month period of 
chronicity will be measured from the earliest date on which 
the pertinent evidence establishes that the signs or symptoms 
of the disability first became manifest. A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar. A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws in the United States. 38 C.F.R. 
§3.317(a)(2-5).

Manifestations of an undiagnosed illness include, but are not 
limited to, fatigue, skin lesions, headache, muscle pain, 
joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system, sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, menstrual disorders, and 
"medically unexplained chronic multisymptom illness," such 
as fibromyalgia, chronic fatigue syndrome, and irritable 
bowel syndrome. See 38 C.F.R. § 3.317(b). 


Memory Loss

The record reflects repeated complaints of memory loss since 
the veteran's separation from active duty service. The 
veteran attributes these complaints to his service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, and requests service connection for the claimed 
disorder.  Having carefully considered the claim in light of 
the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against the 
claim and the appeal will be denied.
An April 2006 VA examination report shows that the veteran 
complained of trouble with his memory. While the report 
reflects that testing revealed a general memory index of 67 
which was in the extremely impaired range but that during the 
interview, the veteran's memory appeared to be reasonably 
good. 

The examiner noted that taken as a whole, the test data 
appeared to not accurately reflect the veteran's actual 
cognitive capacity as there was some evidence of exaggerated 
symptomatology from psychological, medical and neurological 
standpoints. A March 2006 VA examination report states that 
the veteran's subjective complaints of memory problems were 
as likely as not a part of his mental symptoms.

An October 2007 VA examination report shows that the veteran 
reported complaints associated with memory loss. The veteran 
claimed to not remember people he met and to not even 
remember his sister's wedding. However, and similar to the 
earlier clinical findings, the examiner's assessment showed 
that during the interview, the veteran was able to easily 
provide a consistent history when asked to do so. The 
examiner noted that while the veteran made a point of saying 
he has past memory of but not current memory of events; 
however, he was easily able to recall his stepdaughter's and 
daughter's ages. 

The examiner stated that the veteran's memory function 
appeared to be intact with respect to immediate and remote 
recall of events and factual information. In her summary, the 
examiner stated that there was no evidence of a memory 
disorder on examination. The examiner noted that in spite of 
the veteran's claimed inability to recall people's names, the 
veteran spoke to an employee by name as he was leaving the 
office.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of 
evidence does not have the same probative value.

The Board is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the claimant will be given the 
benefit of the doubt.  38 U.S.C.A. § 5107(b).

The preponderance of the competent medical evidence of record 
does not show that the veteran has a memory disability, but 
that he instead has exaggerated his symptoms in an effort to 
obtain service-connected compensation. Service connection 
cannot be established on without a current disability. 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 
Additionally, the competent medical evidence of record does 
not show that the veteran has objective signs and symptoms of 
memory loss not attributable to a known diagnosis. As such, 
entitlement to service connection is not warranted under the 
presumptive provisions relating to veterans who had active 
service in the Southwest Asia theater of operations during 
the Persian Gulf War. See Generally 38 U.S.C.A. §1117; 38 
C.F.R. §3.317(a)(l).

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.

Respiratory Disability with Blackouts

The veteran's service medical records show that he was seen 
in April 1991 for difficulty breathing and a history of 
blackouts on two prior occasions. He reported similar 
complaints in May 1991, but no diagnosis was made. A December 
1993 VA outpatient treatment record notes the veteran's 
complaints of shortness of breath. An entry dated in April 
1994 also notes his complaints involving shortness of breath 
and dizzy spells, neither of which was attributed to a known 
clinical diagnosis. Private treatment records also note the 
veteran's complaints of chest pain without a diagnosis. A 
November 2003 record includes a diagnostic assessment of 
atypical chest pain believed to be musculoskeletal in nature. 
A May 2005 report from C.H., M.D., notes that the veteran's 
non-cardiac chest pain may be secondary to esophageal 
motility disorder versus gastrointestinal reflux with 
associated spasm.

An October 2007 VA examination report shows that the veteran 
complained of breathing problems, chest pain, shortness of 
breath, dizziness and blackouts. The examiner noted the 
veteran had "subjective complaints" of respiratory 
problems, chest pains and blackouts. The veteran himself 
reported that the blackouts had improved and that he had not 
had any since the previous year. The examiner stated that the 
veteran's complaints were subjective and less likely as not 
attributable to a known diagnosis and less likely as not the 
signs and symptoms of undiagnosed illness. 

The examiner noted that he could not state, without resorting 
to mere speculation, whether the veteran has any unexplained 
chronic multi-system illness as a consequence of service in 
the Persian Gulf War. The examiner noted that there is no 
objective evidence that the veteran has a chronic disability 
involving the cardiac or respiratory systems or "blackout" 
symptoms. Finally, the examination report shows that 
cardiovascular stress testing and echocardiogram revealed no 
cardiovascular abnormalities. There are no contrary medical 
opinions of record.

The competent medical evidence of record does not show that 
the veteran has a respiratory disability with blackouts, and 
to establish such a disorder would as the examiner reported 
require resort to speculation. The law provides that service 
connection may not be based on resort to speculation or 
remote possibility.  38 C.F.R. § 3.102; Stegman v. Derwinski, 
3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 Vet. App. 30, 
33 (1993).  It has been observed that  statements from 
doctors which are inconclusive as to the origin of a disease 
can not be employed as suggestive of a linkage between the 
current disorder and the claimed incident of military 
service.  Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. 
Brown, 5 Vet. App. 104, 145-6 (1993).  


Additionally, there is no competent medical evidence of 
record which attributes the veteran's subjective complaints 
of respiratory disability with blackouts to either an 
undiagnosed illness or to the veteran's active duty service 
period. The October 2007 VA examination report shows that the 
examiner noted only subjective complaints with no objective 
evidence that the veteran has a chronic disability involving 
the cardiac system, the respiratory system, or blackouts. The 
examiner also stated that the veteran's complaints are less 
likely as not the signs and symptoms of undiagnosed illness. 
The examiner noted that he could not state, without resorting 
to mere speculation, whether the veteran has any unexplained 
chronic multi-system illness as a consequence of service in 
the Persian Gulf War. As such, entitlement to service 
connection is not warranted under the presumptive provisions 
relating to veterans who had active service in the Southwest 
Asia theater of operations during the Persian Gulf War. See 
Generally 38 U.S.C.A. §1117; 38 C.F.R. §3.317(a)(l).

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.

Increased Rating Claims

Disability ratings are determined by the application of the 
Schedule For Rating Disabilities, which is based on the 
average impairment of earning capacity resulting from a 
service-connected disability. 8 U.S.C.A. § 1155; 38 C.F.R. 
Part 4. Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.  

The veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet .App. 589 (1995). Since the 
veteran is appealing the original assignment of a disability 
rating following an award of service connection, the severity 
of his service-connected disorder is to be considered during 
the entire period from the initial assignment of the rating 
to the present time. See Fenderson v. West, 12 Vet. App. 119 
(1999). 

A claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made. Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007). The following 
analysis is therefore undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods.   

Skin Rashes

The veteran's disability has been rated by the RO as 
analogous to dermatitis or eczema and has been rated under 
the provisions of Diagnostic Code 7806. See 38 C.F.R. § 4.20 
(When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.). 

Under the rating criteria for Diagnostic Code 7806, a 10 
percent disability rating is warranted when there is at least 
5 percent, but less than 20 percent, of the entire body, or 
at least 5 percent, but less than 20 percent, of exposed 
areas affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 12-
month period. 38 C.F.R. § 4.118, Diagnostic Code 7806.

VA treatment records show multiple instances of a rash on 
various parts of the veteran's body. A March 2006 VA 
examination report shows that the veteran complained of a 
rash. On examination, there was a mild erythematous rash over 
the veteran's right eye, but no blisters were noted. There 
was a mild tinea infection noted on his feet. Overall, the 
veteran's skin condition affected less than one percent of 
his body. An October 2007 VA examination report shows that 
the veteran reported a recurring rash on his legs, neck and 
wrists that sometimes includes blisters. The veteran treated 
his rash with creams but denied being prescribed any systemic 
corticosteroid or immunosuppressive treatment. On physical 
examination, the veteran had mild erythematous patches of 
rash in the right thigh medially, and also over the right 
side of the neck. There was one small blister evident and the 
examiner stated that the rash involved less than one percent 
of the veteran's exposed area.

After reviewing all of the relevant competent medical 
evidence of record, the Board finds that there is no evidence 
that the veteran's service-connected skin rash affects at 
least 5 percent, but less than 20 percent, of the veteran's 
entire body, or at least 5 percent, but less than 20 percent, 
of the veteran's exposed areas or that the rash requires 
treatment with intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs in order to 
warrant a compensable disability rating of 10 percent or 
higher for the veteran's skin rash.

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.

Migraines
Diagnostic Code 8100 dictates that a 10 percent disability 
rating is warranted for headaches with characteristic 
prostrating attacks averaging once in two months over the 
last several months. A 30 percent rating may be assigned upon 
a showing of migraine headaches with characteristic 
prostrating attacks occurring on an average once a month over 
the last several months, and a 50 percent rating may be 
assigned for migraine headaches with very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability. 38 C.F.R. § 4.124(a), Diagnostic 
Code 8100.

A March 17, 2006 VA examination report reflects  that the 
veteran reported a history of occasional headaches in 
November 2003 but at the same time denied any recent 
headaches. At the March 2006 VA examination, the veteran 
reported consistent, daily headaches with photophobia and 
weekly incapacitating episodes. An October 2007 VA 
examination report shows that the veteran reported daily 
headaches and incapacitating episodes daily that last three 
to four hours. The examiner noted that the veteran's recent 
VA treatment records show very little treatment for 
headaches. The examiner stated that since the veteran's 
complaints of headaches were subjective, he could not state, 
without resorting to mere speculation, whether or not the 
headaches resulted in severe economic adaptability.

The evidence shows that in 2003, the veteran reported only a 
history of occasional headaches. However, at the March 17, 
2006 VA examination, the veteran reported daily headaches 
with weekly incapacitating episodes and he reported similar 
symptoms at the October 2007 VA examination. As such, the 
Board finds that, after resolving the benefit of the doubt in 
favor of the veteran under the provisions of 38 U.S.C.A. 
§ 5107(b), for the time period from March 23, 2004 March 16, 
2007, a disability rating in excess of 10 percent is not 
warranted, but for the time period from March 17, 2006 to 
present, a disability rating of 30 percent is warranted for 
the veteran's service-connected migraines disability. 

However, at no point is a 50 percent disability rating 
warranted because there is no objective evidence of severe 
economic adaptability. Although the veteran complained of 
daily headaches that limited his ability to work at the 
October 2007 VA examination, the examiner was unable to 
determine if the veteran's headaches resulted in severe 
economic adaptability without resorting to mere speculation. 
As such, a disability rating in excess of 30 percent is not 
warranted for the veteran's migraine headaches disability at 
any point during the appeal period.


ORDER

Service connection for memory loss, to include as due to an 
undiagnosed illness, is denied.

Service connection for a respiratory disability with 
blackouts, to include as due to an undiagnosed illness, is 
denied.

An initial compensable disability rating for skin rashes is 
denied.


An initial disability rating in excess of 30 percent for 
migraine headaches from October 17, 2007 to present is 
denied.

An initial disability rating of 30 percent for migraine 
headaches from  March 17, 2006 to October 16, 2007 is 
granted.

Entitlement to an initial disability rating for migraine 
headaches in excess of 10 percent from March 23, 2004 to 
March 16, 2006 is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


